DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.  The applicant argues that (34) of D’Anna is included as part of rotor hub (28).  The examiner disagrees.  The rotor hub (28) includes hub arms (32), but (34) is a separate piece based on the figures and description in Column 2 line 60- Column 3 line 12.  Under a broadest reasonable interpretation there is additional room for interpretation for what components are classified as, but this is not necessary in this instance.
D’Anna does teach the amended claim limitations including: a shaft disposed between the first and second connectors (Annotated Figure 1 (I) is the shaft between the two connectors) and configured to pass through the fairing enclosing the rotor hub (Figure 6 fairing (70) has openings (72) for (34) which are interpreted as the blade extension to pass through; Column 3 lines 46-51).  The fairing is additionally discussed in D’Anna Column 3 lines 7-12 as it relates to Figure 2, with (44) being the diameter of the fairing.
Therefore, the previously used art in the non-final rejection, is used in the final rejection below and addresses the amended claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-11, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Anna (U.S Patent 9,415,866) hereinafter D’Anna.

    PNG
    media_image1.png
    560
    687
    media_image1.png
    Greyscale

Regarding claim 1, D’Anna teaches a rotor extension (Figure 4 (34)) for a rotorcraft (Column 1 lines 5-7), the rotor extension comprising: a first connector (Figure 4 (36)) configured to attach the rotor extension to a rotor blade (Figure 4 (30) is attached to (36), Column 2 line 60-Column 3 line 12); a second connector (Figure 4 (40) and (46)) configured to attach the rotor extension to a rotor hub (Figure 4 (32)) of the rotorcraft (Column 3 lines 13-24) inside a fairing enclosing the rotor hub (Figure 6 (34) attaches to hub (28/32) inside of 70; see also Figure 2 (44), Column 3 lines 7-12)); a shaft (Annotated Figure 1 (I)) disposed between the first and second connectors (Annotated Figure 1 (I) is between the identified connectors) and configured 
Regarding claim 3, D’Anna further teaches wherein the first connector is a tongue (Annotated Figure 1 (II)) and the second connector is a clevis (Figure 4 (40) and (46) form a clevis). 
Regarding claim 4, D’Anna further teaches wherein the tongue comprises a mounting hole (Annotated Figure 1 (III)) configured to receive a fastener to secure the rotor blade to the rotor extension (Column 2 line 60-Column 3 line 12).
Regarding claim 5, D’Anna further teaches comprising an extension fairing disposed on the shaft (Annotated Figure 1 (I) is an aerodynamic surface exposed to airflow and is therefore considered as comprising an extension fairing disposed on the shaft).
Regarding claim 8, D’Anna further teaches wherein the shaft comprises a circular cross-section (Annotated Figure 1 (I) is circular in cross-section based on depiction in Figure 3).
Regarding claim 9, D’Anna further teaches wherein the first connector is configured to fit within an opening of an end of the rotor blade (Annotated Figure 1 (II) fits into an opening at the end of rotor blade (30) as shown in Figure 4 by overlap, Column 2 line 60-Column 3 line 12).
Regarding claim 10, D’Anna further teaches wherein the first connector is configured to attach to an outer portion of the rotor blade (Annotated Figure 1 (IV) and (V) are the upper and lower portions of (36) that attach to an outer portion of the rotor blade).
Regarding claim 11, D’Anna teaches a rotorcraft (Column 1 lines 5-7)comprising a low-drag rotor extension (Figure 4 (34)), the rotorcraft comprising: a rotor hub (Figure 5 (28)) coupled to a mast (Figure 1 (22)); a fairing enclosing the rotor hub (Figure 6 (70), see also Figure 2 (44), Column 3 lines 7-12); a plurality of rotor extensions (Figure 2 (34)), each rotor extension configured to secure a rotor blade to the rotor hub (Figure 2 shows (30) secured to 
Regarding claim 13, D’Anna further teaches wherein the first connector comprises a tongue (Annotated Figure 1 (II)) and the second connector comprises a clevis (Figure 4 (40) and (46) form a clevis). 
Regarding claim 14, D’Anna further teaches wherein the first connector comprises a mounting hole (Annotated Figure 1 (III)) configured to receive a fastener to secure the rotor blade to a rotor extension of the rotor extensions (Column 2 line 60-Column 3 line 12).
Regarding claim 15, D’Anna further teaches comprising an extension fairing disposed on a portion of the shaft located outside the fairing (Annotated Figure 1 (I) is an aerodynamic surface exposed to airflow and is therefore considered as comprising an extension fairing disposed on the shaft).
Regarding claim 18, D’Anna further teaches wherein the shaft comprises a circular cross-section (Annotated Figure 1 (I) is circular in cross-section based on depiction in Figure 3).

Regarding claim 20, D’Anna further teaches wherein the first connector is configured to attach to an outer portion of the rotor blade (Annotated Figure 1 (IV) and (V) are the upper and lower portions of (36) that attach to an outer portion of the rotor blade).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D’Anna in view of Amante et al. (U.S Pre-Grant Publication 20130112810) hereinafter Amante.

Regarding claim 12, D’Anna teaches the rotorcraft of claim 11, but is silent regarding the interior shape of the portion shown as (I) in Annotated Figure 1.  Amante pertains to aircraft construction.  Amante teaches the use of hollow shapes for their weight efficiency while reducing bending stresses ([0028]).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the shaft of D’Anna (Annotated Figure 1 (I)) have a hollow construction.  One of ordinary skill in the art would be motivated to do so for the weight reduction while also keeping bending stresses compared to a solid shaft (Amante [0028]).       
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over D’Anna in view of Hunter et al. (U.S Patent 5,645,400) hereinafter Hunter.
Regarding claim 6, D’Anna teaches the rotor extension of claim 1, but is silent regarding the first and second connector being disposed at a relative angle.  Hunter pertains to a rotor hub of a rotary wing aircraft.  Hunter teaches wherein a first connector and a second connector are disposed on the shaft at angle relative to one another to introduce an amount of blade twist to the rotor blade (Column 1 line 59- Column 2 line 4, root end of rotor blade at an angle relative to horizontal plane of the clevis arms).  Since D’Anna is silent regarding the dimensions including angles, one of ordinary skill in the art would have to choose. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have had a 
Regarding claim 7, D’Anna teaches the rotor extension of claim 1, but is silent regarding wherein the first and second connector are aligned relative to each other so that no blade twist is introduced by the rotor extension.  Hunter pertains to a rotor hub of a rotary wing aircraft.  Hunter teaches wherein the first and second connector are aligned relative to each other so that no blade twist is introduced by the rotor extension (Column 4 line 38-53 define x-y plane, Column 5 lines 26-44 the yoke mounting segments 44a and 44b are coplanar with the x-y plane, therefore no blade twist is introduced by this attachment).  ).  Since D’Anna is silent regarding the dimensions including angles, one of ordinary skill in the art would have to choose.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the first connector and second connector of D’Anna are aligned relative to each other so that no blade twist is introduced as taught by Hunter.  One of ordinary skill in the art would be motivated to do so as a way method of construction where the entire structure has to accommodate a twist disparity between the blade and the hub structure (Hunter Column 1 line 59-Column 1 line 57).
Regarding claim 16, D’Anna teaches the rotorcraft of claim 11, but is silent regarding the first and second connector are set at an angle relative to each other to add an amount of blade twist to a rotor extension of the plurality of rotor extensions.  Hunter pertains to a rotor hub of a rotary wing aircraft.  Hunter teaches wherein a first connector and a second connector are disposed on the shaft at angle relative to one another to introduce an amount of blade twist to the rotor blade (Column 1 line 59- Column 2 line 4, root end of rotor blade at an angle relative to horizontal plane of the clevis arms).  Since D’Anna is silent regarding the dimensions including angles, one of ordinary skill in the art would have to choose. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention between the first 
Regarding claim 17, D’Anna teaches the rotorcraft of claim 11, but is silent regarding wherein the first and second connector are aligned relative to each other so that no blade twist is introduced by a rotor extension of the plurality of rotor extensions.  Hunter pertains to a rotor hub of a rotary wing aircraft.  Hunter teaches wherein the first and second connector are aligned relative to each other so that no blade twist is introduced by the rotor extension (Column 4 line 38-53 define x-y plane, Column 5 lines 26-44 the yoke mounting segments 44a and 44b are coplanar with the x-y plane, therefore no blade twist is introduced by this attachment).  Since D’Anna is silent regarding the dimensions including angles, one of ordinary skill in the art would have to choose.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the first connector and second connector of D’Anna are aligned relative to each other so that no blade twist is introduced as taught by Hunter.  One of ordinary skill in the art would be motivated to do so as a way method of construction where the entire structure has to accommodate a twist disparity between the blade and the hub structure (Hunter Column 1 line 59-Column 1 line 57).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745      
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745